NO. 07-03-0034-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                    OCTOBER 1, 2003

                          ______________________________


                                  RICKY DALE FORD,

                                                         Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

           FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                   NO. 84,758; HON. LAYNE WALKER, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

       Appellant Ricky Dale Ford appeals from an order adjudicating him guilty of the

offense of burglary of a building. He contends that the trial court erred in adjudicating him

guilty and sentencing him to prison because he had a reason for failing to abide by a

condition of his community supervision. We dismiss the appeal for want of jurisdiction.
       The record discloses that the trial court deferred adjudicating appellant’s guilt for the

charged offense, i.e. burglary of a building. It also placed him on community supervision

for a period of ten years. However, the trial court ordered him to attend a drug counseling

course as a condition of his supervision. Because he failed to complete the course as

ordered, the State moved to adjudicate appellant’s guilt. Appellant pled true to the

allegation that he did not complete the program. However, he attempted to justify his

conduct by alleging that his supervisor sexually harassed him. Despite this contention, the

trial court granted the State’s motion, adjudicated appellant guilty for the offense of

burglarizing a building, and sentenced him to prison. Now, appellant argues that the trial

court erred in rejecting his excuse.

       In arguing that he had a reason for violating the condition of his community

supervision and therefore should have been allowed to remain on probation, appellant

actually attacks the trial court’s decision to adjudicate his guilt. Statute prohibits us from

reviewing that decision on appeal, however. TEX . CODE CRIM . PROC . ANN . art. 42.12 §5(b)

(Vernon 2003); Olowosuko v. State, 826 S.W.2d 940, 942 (Tex. Crim. App. 1992). Thus,

we have no jurisdiction to entertain appellant’s complaint and must dismiss the cause.

Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999); Perinon v. State, 54

S.W.3d 848, 849 (Tex. App.--Corpus Christi 2001, no pet.); Jarour v. State, 923 S.W.2d

174 (Tex. App.--Fort Worth 1996, no pet.).

       Accordingly, the appeal is dismissed.


                                                   Brian Quinn
                                                     Justice

Do not publish.

                                               2